PER CURIAM.
AND NOW, this 16th day of July, 2018, the Petition for Allowance of Appeal is GRANTED. The issue as stated by petitioners is:
When an employee's weekly salary is paid as compensation for all hours worked in a week, and the employee's "regular rate" is determined by dividing the employee's salary by all hours worked in the week, does an employer satisfy its obligation under Section 4(c) of the Pennsylvania Minimum Wage Act of 1968 by paying the employee an additional one-half times the employee's regular rate for all hours worked in excess of 40, in addition to the employee's salary?